            Case: 1:20-cv-00266-CAB Doc #: 1 Filed: 02/06/20 1 of 25. PageID #: 1



1                                  UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF OHIO
2

3    RICHARD WAGNER,                  )                     CASE NO.: _____________________
                                      )
4               Plaintiff,            )                     JUDGE ________________________
                                      )
5
            vs.                       )                     COMPLAINT FOR INJUNCTIVE
6                                     )                     RELIEF AND DAMAGES:
                                      )
7    VALLEY VIEW DEVELOPMENT          )                     1ST CAUSE OF ACTION: For Denial of
     PARTNERSHIP, LLC,                )                     Access by a Public Accommodation in
8
     d/b/a COMFORT INN SPLASH HARBOR, )                     Violation of the Americans with Disability
9                                     )                     Act of 1990 (“Title III” and “ADA”),
                Defendant.            )                     42 U.S.C. §§ 12181 et seq.
10                                    )
                                      )                     2ND CAUSE OF ACTION: For Denial of
11
                                      )                     Access by a Public Accommodation in
12                                    )                     Violation of Ohio Revised Code 4112.02, et
                                      )                     seq.
13                                    )
                                      )                     3RD CAUSE OF ACTION: For Denial of
14
                                      )                     Access by a Public Accommodation in
15                                    )                     Violation of Ohio Administrative Code
                                      )                     4101:1-11, et seq.
16
            Plaintiff RICHARD WAGNER Complains of Defendant VALLEY VIEW
17

18   DEVELOPMENT PARTNERSHIP, LLC, doing business as COMFORT INN SPLASH

19   HARBOR, and alleges as follows:
20
     INTRODUCTION:
21
            1.      This is a civil rights action for discrimination against persons with physical
22
     disabilities, of which plaintiff is a member of, for failure to remove architectural barriers
23

24   structural in nature at Defendant’s property, a place of public accommodation, thereby

25   discriminatorily denying plaintiff access to, the full and equal enjoyment of, opportunity to
26
     participate in, and benefit from, the goods, facilities, services, and accommodations thereof.
27
     Plaintiff seeks injunctive relief and damages pursuant to the Americans with Disability Act of
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 1
               Case: 1:20-cv-00266-CAB Doc #: 1 Filed: 02/06/20 2 of 25. PageID #: 2



1    1990 (“title III” AND “ADA”), 42. U.S.C. §§ 12181 et seq.; Ohio Revised Code § 4112.02, et
2
     seq.; and Ohio Administrative Code § 4101:1-11, et sec.
3
               2.    Plaintiff RICHARD WAGNER is a person with physical disabilities who, on or
4
     about May 25, 2019 through May 26, 2019, was an invitee, guest, patron, or customer at
5

6    Defendant’s property, which houses a COMFORT INN SPLASH HARBOR hotel, located at 855

7    Comfort Plaza Dr., Bellville, OH 44813. At said time and place, Defendant failed to provide
8
     proper legal access to the property, which is a public accommodation and/or public facility. The
9
     denial of access was in violation of both federal and Ohio legal requirements, and WAGNER
10
     suffered violations of his civil rights to full and equal access and was embarrassed and
11

12   humiliated.

13   JURISDICTION AND VENUE:
14
               3.    Jurisdiction: This Court has jurisdiction of this action pursuant to 28 U.S.C.
15
     §1331 for violations of the Americans with Disabilities Act of 1990, 42 U.S.C. §12101, et seq.
16
     Pursuant to pendant jurisdiction, attendant and related causes of action, arising from the same
17

18   nucleus of operative facts and arising out of the same transactions, are also brought under

19   parallel Ohio law, whose goals are closely tied with the ADA, including but not limited to
20
     violations of Ohio Revised Code § 4112.02, et seq.; and Ohio Administrative Code § 4101:1-11,
21
     et sec.
22
               4.    Venue: Venue is proper in this court pursuant to 28 U.S.C. §1391(b) and is
23

24   founded on the facts that the real property which is the subject of this action is located in this

25   district, in the City of Columbus, County of Franklin, State of Ohio and that plaintiffs’ causes of
26
     action arose in this district.
27

28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 2
            Case: 1:20-cv-00266-CAB Doc #: 1 Filed: 02/06/20 3 of 25. PageID #: 3



1    PARTIES:
2
            5.      Plaintiff RICHARD WAGNER is a “physically handicapped person,” a
3
     “physically disabled person,” and a “person with physical disabilities.” (Hereinafter the terms
4
     “physically disabled,” “physically handicapped” and “person with physical disabilities” are used
5

6    interchangeably, as these words have similar or identical common usage and legal meaning.)

7    WAGNER is a “person with physical disabilities,” as defined by all applicable Ohio and United
8
     States laws. WAGNER requires the use of a wheelchair to travel about in public. Consequently,
9
     WAGNER is a member of that portion of the public whose rights are protected by the provisions
10
     of Ohio Revised Code § 4112.02, et seq. and Ohio Administrative Code § 4101:1-11, et sec.
11

12          6. Defendant VALLEY VIEW DEVELOPMENT PARTNERSHIP, LLC, an Ohio

13   Limited Liability Company, is the owner and operator, lessor and/or lessee, or agent of the owner,
14
     lessor and/or lessee, of the building and/or buildings which constitute a public facility in and of
15
     itself, occupied by the COMFORT INN SPLASH HARBOR hotel, a public accommodation,
16
     located at/near 855 Comfort Plaza Dr., Bellville, OH 44813, and subject to the requirements of
17

18   Ohio state law requiring full and equal access to public facilities pursuant to Ohio Revised Code

19   § 4112.02, et seq., Ohio Administrative Code § 4101:1-11, et sec., and subject to the Americans
20
     with Disability Act of 1990 (“TITLE III” AND “ADA”), 42. U.S.C. §§ 12181 et seq., and to all
21
     other legal requirements referred to in this complaint.
22
            7. At all times relevant to this complaint, Defendant is the lessee, or agent of the
23

24   lessee, and/or lessor, of said premises, and owns and operates the subject COMFORT INN

25   SPLASH HARBOR hotel as a public facility at/near 855 Comfort Plaza Dr., Bellville, OH 44813.
26
     The business, a COMFORT INN SPLASH HARBOR hotel, is open to the general public and
27
     conducts business therein. The business operating on said premises is a public accommodation
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 3
            Case: 1:20-cv-00266-CAB Doc #: 1 Filed: 02/06/20 4 of 25. PageID #: 4



1    subject to the requirements of Ohio Revised Code § 4112.02, et seq. and Ohio Administrative
2
     Code § 4101:1-11, et sec.
3
            8. At all times relevant to this complaint, Defendant is the landlords/lessors,
4
     tenants/lessees and the owners and operators of the subject hotel, a public accommodation
5

6    located at/near 855 Comfort Plaza Dr., Bellville, OH 44813. As such, Defendant is jointly and

7    severally responsible to identify and remove architectural barriers pursuant to Code of Federal
8
     Regulations section 36.201(b), which states in pertinent part:
9
            § 36.201        General
10
                            (b) Landlord and tenant responsibilities. Both the landlord
11
                            who owns the building that houses a place of public
12                          accommodation and the tenant who owns or operates the place of
                            public accommodation are public accommodations subject to the
13                          requirements of this part. As between the parties, allocation of
                            responsibility for complying with the obligations of this part may
14
                            be determined by lease or other contract.
15
                            CFR §36.201(b)
16
            9. Plaintiff does not know the true names of Defendant, its business capacities, its
17

18   ownership connection to the property and business, nor their relative responsibilities in causing

19   the access violations herein complained of. Plaintiff is informed and believes that the Defendant
20
     herein is a public accommodation, and is the agent, ostensible agent, master, servant, employer,
21
     employee, representative, franchisor, franchisee, partner, and associate, or such similar capacity,
22
     of each of the other defendants, if any, and was at all times acting and performing, or failing to
23

24   act or perform, within the course and scope of his, her or its authority as agent, ostensible agent,

25   master, servant, employer, employee, representative, franchiser, franchisee, partner, and
26
     associate, or such similar capacity, and with the authorization, consent, permission or ratification
27
     of each of the other defendants, and is responsible in some manner for the acts and omissions of
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 4
            Case: 1:20-cv-00266-CAB Doc #: 1 Filed: 02/06/20 5 of 25. PageID #: 5



1    the other defendants in legally causing the violations and damages complained of herein, and
2
     have approved or ratified each of the acts or omissions of each other defendant, as herein
3
     described.
4
     PRELIMINARY FACTUAL ALLEGATIONS:
5

6           10. Defendant is the entity that is a public accommodation that owns, leases (or

7    leases to), or operates a, COMFORT INN SPLASH HARBOR hotel, located at 855 Comfort
8
     Plaza Dr., Bellville, OH 44813. COMFORT INN SPLASH HARBOR hotel and each of its
9
     facilities are places “of public accommodation” subject to the requirements of the Americans
10
     with Disability Act of 1990 (“TITLE III” AND “ADA”), 42. U.S.C. §§ 12181 et seq., Ohio
11

12   Revised Code § 4112.02, et seq.; and Ohio Administrative Code § 4101:1-11, et sec. On

13   information and belief, said facility has undergone “alterations, structural repairs and additions,”
14
     each of which has subjected the COMFORT INN SPLASH HARBOR hotel to handicapped
15
     access requirements.
16
            11. Plaintiff RICHARD WAGNER is a person with a disability. WAGNER is a
17

18   “physically disabled person,” as defined by all applicable Ohio and United States laws.

19   WAGNER is paralyzed as a result of spina bifida and requires the use of a wheelchair for
20
     mobility and to travel in public.
21
            12. At all times referred to herein and continuing to the present time, Defendant
22
     advertised, publicized and held out the COMFORT INN SPLASH HARBOR hotel as being
23

24   handicapped accessible and handicapped usable.

25          13. On or about May 25, 2019 through May 26, 2019, WAGNER was an invitee and
26
     guest at the subject COMFORT INN SPLASH HARBOR hotel, arriving for purposes of
27
     obtaining lodging.
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 5
            Case: 1:20-cv-00266-CAB Doc #: 1 Filed: 02/06/20 6 of 25. PageID #: 6



1           14. Upon his arrival, during his patronizing of the public accommodation, and upon his
2
     exit of the facility, WAGNER personally encountered architectural barriers which denied him
3
     the full and equal access to the property.
4
            15. Therefore, at said time and place, WAGNER, who is a person with disabilities,
5

6    encountered the following inaccessible elements of the subject COMFORT INN SPLASH

7    HARBOR hotel which constituted architectural barriers and a denial of the proper and legally
8
     required access to a public accommodation to persons with physical disabilities. By way of
9
     example and not as an exhaustive inventory of Defendant’s violations, the following barriers to
10
     access were personally encountered by plaintiffs:
11

12      a. In the parking lot, parking signs are mounted too low in violation of 2010 ADAS Section:
           502.6.
13
        b. In the parking lot, the van stall is missing a sign identifying it as a van accessible stall in
14
           violation of 2010 ADAS Section: 502.6 and 1991 ADAS Section: 4.6.4.
15
        c. In the parking lot, the access aisle is not a minimum 8 feet to the centerline of the stripe
16         in violation of 2010 ADAS Section: 502.2 Exception and 1991 ADAS Section: 4.1.2(1).
17
        d. At the entry, there is no ISA at this entrance in violation of 2010 ADAS Section: 216.6
18         and 1991 ADAS Section: 4.1.2(7)(c).

19      e. At the entry, the landing at the entrance door exceeds 2% slope in violation of 2010
           ADAS Section: 404.2.4.4 and 1991 ADAS Section: 4.13.6.
20

21      f. At the entrance, the entrance walkway contains abrupt vertical edges and/or variations
           over a 1/4 inch in violation of 2010 ADAS Section: 303.3, 303.2 and 1991 ADAS Section:
22         4.5.2.
23
        g. At the entry area, the access aisle is not the full length of the vehicle pull-up space in
24         violation of 2010 ADAS Section: 503.3.2.

25      h. At the entry area, the access aisle is not marked as to discourage parking in it in
           violation of 2010 ADAS Section: 503.3.3.
26

27      i. At the entry area, the transaction counter is too high in violation of 2010 ADAS Section:
           904.4.2, 904.4.1 and 1991 ADAS Section: 7.2(1).
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 6
           Case: 1:20-cv-00266-CAB Doc #: 1 Filed: 02/06/20 7 of 25. PageID #: 7



1       j. At the entry area, the doormats are not secured in place at the reception counter in
           violation of 2010 ADAS Section: 302.2 and 1991 ADAS Section: 4.5.3.
2

3       k. In room 132, the refrigerator controls require tight grasping, tight pinching or twisting of
           the wrist to operate in violation of 2010 ADAS Section: 309.4 and 1991 ADAS Section:
4          4.27.4.
5
        l. In room 132, the bottom refrigerator shelf is too low and is out of the maximum reach
6          range for a side approach in violation of 2010 ADAS Section: 308.3.1.

7       m. In room 132, neither leaves of the doorways provide at least 32 inches between the face
           of the door and the opposite stop 2010 ADAS Section: 404.2.3, 404.2.2 and 1991 ADAS
8
           Section: 4.13.5.
9
        n. In room 132, the operating hardware is not accessible because it requires tight grasping,
10         pinching or twisting of the wrist to operate in violation of 2010 ADAS Section: 309.4 and
           1991 ADAS Section: 4.13.9.
11

12      o. In room 132, the clear floor space only allows for a forward approach and the safe is out
           of reach range 2010 ADAS Section: 308.2.2 and 1991 ADAS Section: 4.2.5.
13
        p. In room 132, the clear floor space only allows for a forward approach and the clothes
14
           hangers are out of reach range in violation of 2010 ADAS Section: 308.2.1 and 1991
15         ADAS Section: 4.2.5.

16      q. In room 132, the clear floor space only allows for a forward approach and the iron is out
           of reach range in violation of 2010 ADAS Section: 308.2.2 and 1991 ADAS Section:
17
           4.2.5.
18
        r. In room 132, the maneuvering space on the pull side of the door does not adequately
19         extend beyond the latch side of the door in violation of 2010 ADAS Section: 404.2.4.1
           and 1991 ADAS Section: 4.13.6.
20

21      s. In room 132, the operating hardware is not accessible because it requires tight grasping,
           pinching or twisting of the wrist to operate in violation of 2010 ADAS Section: 309.4
22         and 1991 ADAS Section: 4.13.9.
23
        t. In room 132, the operating hardware is not accessible because it requires tight grasping,
24         pinching or twisting of the wrist to operate in violation of 2010 ADAS Section: 309.4
           1991 ADAS Section: 4.13.9.
25
        u. In room 132, the toilet paper is not installed within the compliant range in violation of
26
           2010 ADAS Section: 604.7.
27
        v. In room 132, the rear grab bar is missing in violation of 2010 ADAS Section: 609.4
28         and 1991 ADAS Section: 4.16.4.
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 7
           Case: 1:20-cv-00266-CAB Doc #: 1 Filed: 02/06/20 8 of 25. PageID #: 8



1
        w. In room 132, the hair dryer is too low and is out of the maximum reach range for a side
2
           approach in violation of 2010 ADAS Section: 308.3.1.
3
        x. In room 132, the lavatory's clear floor space obstructed by the trash can in violation of
4          2010 ADAS Section: 606.2 and 1991 ADAS Section: 4.19.3.
5
        y. In room 132, the water and drain pipes under the lavatory are not adequately insulated
6          in violation of 2010 ADAS Section: 606.5 and 1991 ADAS Section: 4.19.4.

7       z. In room 132, the bath towels are too low and out of the maximum reach range for a side
           approach in violation of 2010 ADAS Section: 308.3.1.
8

9       aa. In room 132, bathtubs must have a minimum 24 inch grab bar at the control end in
            violation of 2010 ADAS Section: 607.4.1.2 and 1991 ADAS Section: 4.20.4.
10
        bb. In room 132, the bottom grab bar is not located correctly in violation of 2010 ADAS
11
            Section: 607.4.1 and 1991 ADAS Section: 4.20.4.
12
        cc. In room 132, the top grab bar is not located correctly in violation of 2010 ADAS Section:
13          607.4.1.1 and 1991 ADAS Section: 4.20.4.
14
        dd. In room 132, bath tubs with portable seats must have a 12 inch grab bar at the head in in
15          violation of 2010 ADAS Section: 607.4.2 and 1991 ADAS Section: 4.20.4.

16      ee. In room 132, the bathtub has not been provided with a hand held spray unit with a non-
            positive shut off in violation of 2010 ADAS Section: 607.6.
17

18      ff. In room 132, the route of travel beside the bed does not provide a minimum width of 36
            inches in violation of 2010 ADAS Section: 403.5.1 and 1991 ADAS Section: 4.3.3.
19
        gg. In room 132, the lamp is not accessible because there is not adequate clear floor space
20
            for an approach in violation of 2010 ADAS Section: 305.3 and 1991 ADAS Section:
21          4.2.4.1.

22      hh. In room 132, the drape wand is too high and is out of the maximum reach range for a
            side approach in violation of 2010 ADAS Section: 308.3.1.
23

24      ii. In room 132, the drape wand is not accessible because it requires tight grasping,
            pinching or twisting of the wrist in violation of 2010 ADAS Section: 309.4 and 1991
25          ADAS Section: 4.27.4.
26
        jj. In the accessible guest rooms, there may not be enough accessible rooms designed with
27          mobility features in violation of 2010 ADAS Section: 224.2 and 1991 ADAS Section:
            9.1.2.
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 8
              Case: 1:20-cv-00266-CAB Doc #: 1 Filed: 02/06/20 9 of 25. PageID #: 9



1       kk. In the accessible guest rooms, accessible guest rooms are not dispersed among the
            various classes of sleeping accommodations in violation of 2010 ADAS Section: 224.5
2
            and 1991 ADAS Section: 9.1.4.
3
        ll. At the general building access, the doors exceed the maximum pressure to open the door
4           in violation of 2010 ADAS Section: 404.2.9 and 1991 ADAS Section: 4.13.11(1).
5
        mm.     At the general building access, the Braille is not the correct type in violation of
6         2010 ADAS Section: 703.3 and 1991 ADAS Section: 4.30.4.

7       nn. At the breakfast area, compliant knee and/or toe clearance is not provided in violation of
            2010 ADAS Section: 306.2.1 and 1991 ADAS Section: 4.32.3.
8

9       oo. At the breakfast area, the floormats are not secured in place at the breakfast area in
            violation of 2010 ADAS Section: 302.2 and 1991 ADAS Section: 4.5.3.
10
        pp. At the breakfast area, some of the breakfast items, condiments and dispensers are too
11
            high and out of the maximum reach range for a side approach in violation of 2010 ADAS
12          Section: 308.3.2.

13      qq. In the business center, compliant knee clearance is not provided at the accessible table
            in violation of 2010 ADAS Section: 306.3.3 and 1991 ADAS Section: 4.32.3.
14

15      rr. In the business center, the required clear floor space is not wide enough in violation of
            2010 ADAS Section: 305.3 and 1991 ADAS Section: 4.2.4.1.
16
        ss. At the pool area, the doormat is not secured in place at the entry door in violation of
17
            2010 ADAS Section: 302.2 and 1991 ADAS Section: 4.5.3.
18
        tt. At the pool area, the door operating hardware is too high in violation of 2010 ADAS
19          Section: 404.2.7 and 1991 ADAS Section: 4.13.9.
20
        uu. At the pool area, the swimming pool does not contain a mechanism to assist persons with
21          disabilities in gaining entry into the pool and in exiting from the pool in violation of 2010
            ADAS Section: 242.2.
22
        vv. At the pool area, the spa does not contain a mechanism to assist persons with disabilities
23
            in gaining entry into the spa and in exiting from the spa in violation of 2010 ADAS
24          Section: 242.4.

25      ww.       At the vending area, the bill changer is too high and is out of the maximum reach
           range for a side approach in violation of 2010 ADAS Section: 308.3.1.
26

27      xx.      At the vending area, The bill changer projects more than 4 inches into the circulation
              path in violation of 2010 ADAS Section: 307.2 and 1991 ADAS Section: 4.4.1.
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 9
           Case: 1:20-cv-00266-CAB Doc #: 1 Filed: 02/06/20 10 of 25. PageID #: 10



1       yy. At the vending area, the card reader is too high and is out of the maximum reach range
            for a side approach in violation of 2010 ADAS Section: 308.3.1.
2

3       zz. At the vending area, vending is not accessible because there is not adequate clear floor
            space for either a forward or side approach in violation ol 2010 ADAS Section: 305.3
4           and 1991 ADAS Section: 4.2.4.1.
5
        aaa.      In the men's public restroom, the lavatory projects into the clear floor space
6          required for the toilet in violation of 2010 ADAS Section: 604.3.2.

7       bbb.      In the men's public restroom, the toilet paper is not installed within the compliant
           range in violation of 2010 ADAS Section: 604.7.
8

9       ccc.         In the men’s public restroom, the flush handle is located on the wrong side of the
            toilet in violation of 2010 ADAS Section: 604.6.
10
        ddd.       In the men’s public restroom, the rear grab bar does not extend adequately past
11
           the toilet on the wide side in violation of 2010 ADAS Section: 604.5.2 and 1991 ADAS
12         Section: 4.17.6.

13      eee.      In the men’s public restroom, the soap is not accessible because there is not
            adequate clear floor space for either a forward or side approach in violation of 2010
14
            ADAS Section: 305.3 and 1991 ADAS Section: 4.2.4.1.
15
        fff. In the men’s public restroom, the mirror is mounted too high in violation of 2010 ADAS
16           Section: 603.3.
17
        ggg.      In the men’s public restroom, the paper towel dispenser's operation mechanism is
18         too high off the floor in violation of 2010 ADAS Section: 308.2.1.

19      hhh.      In the men’s public restroom, the maneuvering space on the pull side of the door
           does not adequately extend beyond the latch side of the door in violation of 2010 ADAS
20
           Section: 404.2.4.1 and 1991 ADAS Section: 4.13.6.
21
     On personal knowledge, information and belief, other public facilities and elements too
22
     numerous to list were improperly inaccessible for use by persons with physical disabilities.
23

24          16. At all times stated herein, the existence of architectural barriers at Defendant’s

25   place of public accommodation evidenced “actual notice” of Defendant’s intent not to comply
26
     with the Americans with Disability Act of 1990 (“title III” and “ADA”), 42. U.S.C. §§ 12181 et
27
     seq., Ohio Revised Code § 4112.02, et seq.; and Ohio Administrative Code §4101:1-11, et sec.
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 10
           Case: 1:20-cv-00266-CAB Doc #: 1 Filed: 02/06/20 11 of 25. PageID #: 11



1    either then, now or in the future.
2
             17. As a legal result of Defendant’s failure to act as a reasonable and prudent public
3
     accommodation in identifying, removing or creating architectural barriers, policies, practices and
4
     procedures that denied access to plaintiff and other persons with disabilities, plaintiffs suffered
5

6    damages as alleged herein.

7            18. As a further legal result of the actions and failure to act of Defendant, and as a
8
     legal result of the failure to provide proper handicapped-accessible public facilities as set forth
9
     herein, WAGNER was denied his civil rights to full and equal access to public facilities.
10
     WAGNER suffered a loss of his civil rights and his rights as a person with physical disabilities
11

12   to full and equal access to public facilities, and further suffered from personal injury, shame,

13   humiliation, embarrassment, anger, chagrin, disappointment and worry, expectedly and naturally
14
     associated with a person with physical disabilities being denied access, all to his damages as
15
     prayed hereinafter in an amount within the jurisdiction of this court.
16
             19. On information and belief, construction alterations carried out by Defendant have
17

18   triggered access requirements under Americans with Disability Act of 1990 (“TITLE III” AND

19   “ADA”), 42. U.S.C. §§ 12181 et seq., Ohio Revised Code § 4112.02, et seq.; and Ohio
20
     Administrative Code §4101:1-11, et sec.
21
             20. WAGNER, as described herein below, seeks injunctive relief to require the
22
     COMFORT INN SPLASH HARBOR to be made accessible to meet the requirements of both
23

24   Ohio law and the Americans with Disabilities Act, whichever is more restrictive, so long as

25   Defendant operates and/or leases the COMFORT INN SPLASH HARBOR hotel as a public
26
     facility. Plaintiff seeks damages for violation of his civil rights, from the date of his visit until
27
     such date as Defendant brings the establishment into full compliance with the requirements of
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 11
           Case: 1:20-cv-00266-CAB Doc #: 1 Filed: 02/06/20 12 of 25. PageID #: 12



1    Ohio and federal law.
2
             21. On information and belief, Defendant has been negligent in its affirmative duty
3
     to identify the architectural barriers complained of herein and negligent in the removal of some
4
     or all of said barriers.
5

6            22. Because of Defendant’s violations, WAGNER and other persons with physical

7    disabilities are unable to use public facilities such as those owned and operated by Defendant on
8
     a “full and equal” basis unless such facility is in compliance with the provisions of the
9
     Americans with Disabilities Act and other accessibility law as plead herein. Plaintiff seeks an
10
     order from this court compelling Defendant to make the COMFORT INN SPLASH HARBOR
11

12   hotel accessible to persons with disabilities.

13           23. Plaintiff is informed and believes and therefore alleges that Defendant caused the
14
     subject property to be constructed, altered and/or maintained in such a manner that persons with
15
     physical disabilities were denied full and equal access to, within and throughout said facility of
16
     the COMFORT INN SPLASH HARBOR hotel and were denied full and equal use of said public
17

18   facility. Further, on information and belief, Defendant has continued to maintain and operate said

19   facility in such conditions up to the present time, despite actual and constructive notice to such
20
     Defendant that the configuration of the establishment and/or its building(s) are in violation of the
21
     civil rights of persons with physical disabilities, such as plaintiff and the disability community.
22
     Such construction, modification, ownership, operation, maintenance and practices of such public
23

24   facilities are in violation of law as stated in Americans with Disability Act of 1990 (“TITLE III”

25   AND “ADA”), 42. U.S.C. §§ 12181 et seq. and elsewhere in the laws of Ohio.
26
             24. On information and belief, the subject public facility of the COMFORT INN
27
     SPLASH HARBOR hotel denied full and equal access to plaintiff and other persons with
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 12
           Case: 1:20-cv-00266-CAB Doc #: 1 Filed: 02/06/20 13 of 25. PageID #: 13



1    physical disabilities in other respects due to noncompliance with requirements of Ohio Revised
2
     Code § 4112.02, et seq.; and Ohio Administrative Code §4101:1-11, et sec.
3
             25. On personal knowledge, information and belief, the basis of Defendant’s actual
4
     and constructive notice that the physical configuration of the facilities including, but not limited
5

6    to, architectural barriers constituting the COMFORT INN SPLASH HARBOR hotel was in

7    violation of the civil rights of persons with physical disabilities, such as plaintiff, includes, but is
8
     not limited to, communications with invitees and guests, owners of other establishments and
9
     businesses, notices Defendant obtained from governmental agencies upon modification,
10
     improvement, or substantial repair of the subject premises and other properties owned by the
11

12   Defendant, newspaper articles and trade publications regarding the Americans with Disabilities

13   Act and other access laws, public service announcements, and other similar information.
14
     Defendant’s failure, under state and federal law, to make the establishment accessible is further
15
     evidence of Defendant’s conscious disregard for the rights of plaintiff and other similarly
16
     situated persons with disabilities. The scope and means of the knowledge of Defendant are
17

18   within Defendant’s exclusive control and cannot be ascertained except through discovery.

19           26. Plaintiff will return to the subject COMFORT INN SPLASH HARBOR hotel to
20
     patronize the hotel, if the hotel is made fully accessible to a disabled person in a wheelchair, and
21
     to also avail himself of the hotel’s services.
22
             29. Additionally, plaintiff frequently travels to and stays in the subject area in order to
23

24   attend races and participate in events at the Mid-Ohio Sports Car Course.

25           30. During the dates in question here, May 25, 2019 through May 26, 2019, WAGNER’s
26
     purpose for visiting the subject area and the COMFORT INN SPLASH HARBOR hotel was to
27
     attend a National Auto Sport Association event at Mid-Ohio. WAGNER visited the COMFORT
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 13
            Case: 1:20-cv-00266-CAB Doc #: 1 Filed: 02/06/20 14 of 25. PageID #: 14



1    INN SPLASH HARBOR hotel because, it was located in a convenient location for him.
2
             31.     Should the COMFORT INN SPLASH HARBOR hotel become accessible,
3
     WAGNER will visit it again because he will attend National Auto Sport Association events at
4
     Mid-Ohio on an annual basis and will need lodging.
5

6            32.     Furthermore, plaintiff intends to return to the COMFORT INN SPLASH

7    HARBOR hotel as an ADA tester on an annual basis beginning in 2020, to ascertain whether
8
     Defendant removed the barriers to access which are the subject of this litigation.
9
     I.      FIRST CAUSE OF ACTION FOR DENIAL OF ACCESS BY A PUBLIC
10           ACCOMMODATION IN VIOLATION OF THE AMERICANS WITH
             DISABILITIES ACT OF 1990 (42 U.S.C. §12101, et seq.)
11

12           33.     Plaintiff pleads and incorporates by reference, as if fully set forth again herein,

13   the allegations contained in paragraphs 1 through 32 of this complaint.
14
             34.     Pursuant to law, in 1990, the United States Congress made findings per 42 U.S.C.
15
             §12101 regarding persons with physical disabilities, finding that laws were needed to
16
             more fully protect:
17

18                   some 43 million Americans with one or more physical or mental
                     disabilities; [that] historically society has tended to isolate and
19                   segregate individuals with disabilities; [that] such forms of
                     discrimination against individuals with disabilities continue to be a
20
                     serious and pervasive social problem; [that] the nation’s proper
21                   goals regarding individuals with disabilities are to assure equality
                     of opportunity, full participation, independent living and economic
22                   self-sufficiency for such individuals; [and that] the continuing
                     existence of unfair and unnecessary discrimination and prejudice
23
                     denies people with disabilities the opportunity to compete on an
24                   equal basis and to pursue those opportunities for which our free
                     society is justifiably famous.
25
          35. Congress stated as its purpose in passing the Americans with Disabilities Act of
26

27   1990 (42 U.S.C. §12102):

28                   It is the purpose of this act (1) to provide a clear and
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 14
           Case: 1:20-cv-00266-CAB Doc #: 1 Filed: 02/06/20 15 of 25. PageID #: 15



1                   comprehensive national mandate for the elimination of
                    discrimination against individuals with disabilities; (2) to provide
2
                    clear, strong, consistent, enforceable standards addressing
3                   discrimination against individuals with disabilities; (3) to ensure
                    that the Federal government plays a central role in enforcing the
4                   standards established in this act on behalf of individuals with
                    disabilities; and (4) to invoke the sweep of Congressional
5
                    authority, including the power to enforce the 14th Amendment and
6                   to regulate commerce, in order to address the major areas of
                    discrimination faced day to day by people with disabilities.
7
        36. As part of the Americans with Disabilities Act of 1990, (hereinafter the “ADA”),
8

9           Congress passed “Title III - Public Accommodations and Services Operated by Private

10          Entities” (Section 301 42 U.S.C. §12181, et seq.). Among the public accommodations
11
            identified for purposes of this title was:
12
                    (7) PUBLIC ACCOMMODATION - The following private
13                  entities are considered public accommodations for purposes of this
                    title, if the operations of such entities affect commerce -
14
                    ...
15                  (A) an inn, hotel, motel, or other place of lodging ***;

16                  42 U.S.C. §12181(7)(A).
17
        37. Pursuant to §302, 42 U.S.C. §12182, “No individual shall be discriminated
18
     against on the basis of disability in the full and equal enjoyment of the goods, services, facilities,
19
     privileges, advantages, or accommodations of any place of public accommodation by any person
20

21   who owns, leases, or leases to, or operates a place of public accommodation.”

22      38. The specific prohibitions against discrimination set forth in §302(b)(2)(a),
23
     42 U.S.C. §12182(b)(2)(a) are:
24
                    (i) the imposition or application of eligibility criteria
25                  that screen out or tend to screen out an individual with a disability
                    or any class of individuals with disabilities from fully and equally
26
                    enjoying any goods, services, facilities, privileges, advantages, or
27                  accommodations, unless such criteria can be shown to be
                    necessary for the provision of the goods, services, facilities,
28                  privileges, advantages, or accommodations being offered;
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 15
           Case: 1:20-cv-00266-CAB Doc #: 1 Filed: 02/06/20 16 of 25. PageID #: 16



1
                    (ii) a failure to make reasonable modifications in
2
                    policies, practices, or procedures, when such modifications are
3                   necessary to afford such goods, services, facilities, privileges,
                    advantages or accommodations to individuals with disabilities,
4                   unless the entity can demonstrate that making such modifications
                    would fundamentally alter the nature of such goods, services,
5
                    facilities, privileges, advantages, or accommodations;
6
                    (iii) a failure to take such steps as may be necessary to
7                   ensure that no individual with a disability is excluded, denied
                    services, segregated or otherwise treated differently than other
8
                    individuals because of the absence of auxiliary aids and services,
9                   unless the entity can demonstrate that taking such steps would
                    fundamentally alter the nature of the good, service, facility,
10                  privilege, advantage, or accommodation being offered or would
                    result in an undue burden;
11

12                  (iv) a failure to remove architectural barriers, and
                    communication barriers that are structural in nature, in existing
13                  facilities . . . where such removal is readily achievable; and
14
                    (v) where an entity can demonstrate that the removal of
15                  a barrier under clause (iv) is not readily achievable, a failure to
                    make such goods, services, facilities, privileges, advantages or
16                  accommodations available through alternative methods if such
                    methods are readily achievable.
17

18   The acts of Defendant set forth herein were a violation of plaintiff’s rights under the ADA, 42.

19   U.S.C. §§ 12181 et seq.; Ohio Revised Code § 4112.02, et seq.; and Ohio Administrative Code §
20
     4101:1-11, et sec., making available damage remedies.
21
        39. The removal of the barriers complained of by plaintiff as hereinabove alleged
22
     was at all times after January 26, 1992 “readily achievable” as to the subject COMFORT INN
23

24   SPLASH HARBOR hotel pursuant to 42 U.S.C. §12182 (b)(2)(A)(i)-(iv). On information and

25   belief, if the removal of all the barriers complained of herein together was not “readily
26
     achievable,” the removal of each individual barrier complained of herein was “readily
27
     achievable.” On information and belief, Defendant’s failure to remove said barriers was likewise
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 16
           Case: 1:20-cv-00266-CAB Doc #: 1 Filed: 02/06/20 17 of 25. PageID #: 17



1    due to discriminatory practices, procedures and eligibility criteria, as defined by §302(b)(2)(a)(i)-
2
     (iii); 42 U.S.C. §12182 (b)(2)(A)(i).
3
         40. Per §301(9), 42 U.S.C. §12181 (9), the term “readily achievable” means “easily
4
     accomplishable and able to be carried out without much difficulty or expense.” The statute
5

6    defines relative “expense” in part in relation to the total financial resources of the entities

7    involved. Plaintiff alleges that properly repairing, modifying, or altering each of the items that
8
     plaintiff complains of herein were and are “readily achievable” by the Defendant under the
9
     standards set forth under §301(9) of the Americans with Disabilities Act. Further, if it was not
10
     “readily achievable” for Defendant to remove each of such barriers, Defendant has failed to
11

12   make the required services available through alternative methods which were readily achievable.

13       41. On information and belief, construction work on, and modifications of, the
14
     subject COMFORT INN SPLASH HARBOR hotel occurred after the compliance date for the
15
     Americans with Disabilities Act, January 26, 1992, independently triggering access requirements
16
     under Title III of the ADA.
17

18       42. Pursuant to the Americans with Disabilities Act of 1990, 42 U.S.C. §12188, et

19   seq., §308, plaintiff is entitled to the remedies and procedures set forth in §204(a) of the Civil
20
     Rights Act of 1964, 42 U.S.C. 2000(a)-3(a), as plaintiff is being subjected to discrimination on
21
     the basis of disability in violation of this title or has reasonable grounds for believing that he
22
     is about to be subjected to discrimination in violation of §302. Plaintiff cannot return to or make
23

24   use of the public facilities complained of herein so long as the premises and Defendant’s policies

25   bar full and equal use by persons with physical disabilities.
26
         43. Per §308(a)(1) (42 U.S.C. 12188), “Nothing in this section shall require a person
27
     with a disability to engage in a futile gesture if such person has actual notice that a person or
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 17
             Case: 1:20-cv-00266-CAB Doc #: 1 Filed: 02/06/20 18 of 25. PageID #: 18



1    organization covered by this title does not intend to comply with its provisions.” Pursuant to this
2
     last section, plaintiff has not returned to Defendant’s premises since on or about May 25, 2019
3
     through May 26, 2019, but alleges that Defendant has continued to violate the law and deny the
4
     rights of plaintiff and of other persons with physical disabilities to access this public
5

6    accommodation. Pursuant to §308(a)(2), “In cases of violations of §302(b)(2)(A)(iv) . . .

7    injunctive relief shall include an order to alter facilities to make such facilities readily accessible
8
     to and usable by individuals with disabilities to the extent required by this title.”
9
           44. Plaintiff seeks relief pursuant to remedies set forth in §204(a) of the Civil Rights
10
     Act of 1964 (42 U.S.C. 2000(a)-3(a)), and pursuant to federal regulations adopted to implement
11

12   the Americans with Disabilities Act of 1990, including but not limited to an order granting

13   injunctive relief and attorneys’ fees. Plaintiff will seek attorneys’ fees conditioned upon being
14
     deemed to be the prevailing party.
15
           45. Plaintiff seeks damages pursuant to Ohio Revised Code § 4112.02, et seq. and Ohio
16
     Administrative Code § 4101:1-11, et sec., which provide, within the statutory scheme, that a
17

18   violation of the ADA and/or Ohio’s accessibility standards is a violation of Ohio law.

19            Wherefore, plaintiff prays for relief and damages as hereinafter stated.
20
     II.      SECOND CAUSE OF ACTION FOR DENIAL OF FULL AND EQUAL ACCESS
21            IN VIOLATION OF OHIO REVISED CODE § 4112.02, et seq.

22         46. Plaintiff repleads and incorporates by reference as if fully set forth again herein,
23
     the allegations contained in paragraphs 1 through 45 of this complaint.
24
           47. At all times relevant to this action, Ohio Revised Code § 4112.0254 has provided
25
     that persons with physical disabilities are not to be discriminated against because of physical
26

27   handicap or disability. This section provides that:

28                    It shall be an unlawful discriminatory practice:
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 18
           Case: 1:20-cv-00266-CAB Doc #: 1 Filed: 02/06/20 19 of 25. PageID #: 19



1                   (G)     For any proprietor or any employee, keeper, or manager of a place of
                            public accommodation to deny to any person, except for reasons
2
                            applicable alike to all persons regardless of race, color, religion, sex,
3                           military status, national origin, disability, age, or ancestry, the full
                            enjoyment of the accommodations, advantages, facilities, or privileges of
4                           the place of public accommodation.
5
        48. COMFORT INN SPLASH HARBOR hotel is a “place of public accommodation”
6
     pursuant to Ohio Revised Code § 4112.01(A)(9).
7
        49. Defendant committed an unlawful act pursuant to Ohio Revised Code §4112.02(G) by
8

9    denying plaintiff the full enjoyment of its accommodations, advantages, facilities, or privileges,

10   whereas, plaintiff had great difficulty due to extensive barriers for patrons confined to
11
     wheelchairs.
12
        50. Pursuant to Ohio Revised Code § 4112.99, plaintiff is entitled to compensatory
13
     and punitive damages, and attorney fees and costs, in an amount to be determined at trial, but in
14

15   any event not less than $25,000.00, as well as issuance of an injunction requiring Defendant to

16   allow full and equal enjoyment of its goods, services, facilities, privileges, and advantages to
17
     disabled persons.
18
        51. A separate act in violation of Ohio Revised Code § 4112.02(G) has been committed each
19
     day that Defendant acts or fail to act and/or knowingly and willfully fails and refuse to remove
20

21   each architectural barrier or policy and procedure barrier presently existing at the subject public

22   accommodation which denies full and equal access for persons with physical disabilities to said
23
     building(s), elements and facilities of COMFORT INN SPLASH HARBOR hotel. Plaintiff has
24
     been denied full and equal access on an ongoing basis since the date of his first visit. As a legal
25
     result, plaintiff is entitled to seek appropriate relief, such as damages, pursuant to Ohio Revised
26

27   Code § 4112.99.

28      52. On or about May 25, 2019 through May 26, 2019, plaintiff suffered violations of Ohio
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 19
              Case: 1:20-cv-00266-CAB Doc #: 1 Filed: 02/06/20 20 of 25. PageID #: 20



1    Revised Code §4112.02(G) in that he was denied access to the facilities as stated herein at
2
     COMFORT INN SPLASH HARBOR hotel and on the basis that he was a person with physical
3
     disabilities.
4
            53. As a result of the denial of equal access to Defendant’s facility due to the acts
5

6    and omissions of Defendant in owning, operating and maintaining the subject public facility,

7    plaintiff suffered violations of his civil rights, as well as suffering from personal injury, shame,
8
     humiliation, embarrassment, frustration, anger, chagrin, disappointment and worry, all of which
9
     are expectedly and naturally associated with a denial of access to a person with physical
10
     disabilities, all to plaintiff’s damages as hereinafter stated.
11

12          54. Plaintiff has been damaged by Defendant’s wrongful conduct and seeks the relief

13   that is afforded by Ohio Revised Code § 4112 for violation of his rights, including statutory
14
     damages according to proof.
15
            55. As a result of Defendant’s acts and omissions in this regard, plaintiff has been
16
     required to incur legal expenses and hire attorneys in order to enforce his rights and
17

18   enforce the provisions of the law protecting access for persons with physical disabilities and

19   prohibiting discrimination against persons with physical disabilities. Pursuant to the provisions
20
     of Ohio Revised Code § 4112, plaintiff therefore will seek recovery in this lawsuit for all
21
     reasonable attorneys’ fees and costs incurred if deemed the prevailing party.
22
               Wherefore, plaintiff prays for relief and damages as hereinafter stated.
23

24   III.      THIRD CAUSE OF ACTION FOR DENIAL OF FULL AND EQUAL ACCESS
               IN VIOLATION OF OHIO ADMINISTRATIVE CODE § 4101:1-11, et seq.
25
            56. Plaintiff repleads and incorporate by reference as if fully set forth again herein,
26

27   the allegations contained in paragraphs 1 through 55 of this complaint.

28          57. Ohio Administrative Code (hereinafter “O.A.C.”) § 4101:1-11 controls the design and
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 20
           Case: 1:20-cv-00266-CAB Doc #: 1 Filed: 02/06/20 21 of 25. PageID #: 21



1    construction of facilities for accessibility for individuals with disabilities.
2
         58. Sites, buildings, structures, facilities, elements and spaces, temporary or
3
     permanent, shall be accessible to individuals with disabilities. O.A.C. § 1103.1.
4
         59.     COMFORT INN SPLASH HARBOR hotel, being a site, building, structure, facility,
5

6    element or space, committed an unlawful act pursuant to O.A.C. § 1103.1 by failing to provide

7    an accessible hotel to individuals with disabilities due to the barriers to access as described in
8
     this Complaint.
9
         60. Defendant’s violations denied plaintiff his full enjoyment of its accommodations,
10
     advantages, facilities, or privileges, whereas, plaintiff had great difficulty utilizing the property
11

12   due to extensive barriers for patrons confined to wheelchairs.

13       61. As a result of these violations, plaintiff is entitled to compensatory and punitive
14
      damages, and attorney fees and costs, in an amount to be determined at trial, but in any event
15
      not less than $25,000.00, as well as issuance of an injunction requiring Defendant to allow full
16
      and equal enjoyment of its goods, services, facilities, privileges, and advantages to disabled
17

18    persons.

19       62. As a result of Defendant’s accessibility violations, plaintiff suffered violations of his
20
     civil rights, as well as suffering from personal injury, shame, humiliation, embarrassment,
21
     frustration, anger, chagrin, disappointment and worry, all of which are expectedly and naturally
22
     associated with a denial of access to a person with physical disabilities, all to plaintiffs’ damages
23

24   as hereinafter stated.

25       63. Plaintiff has been damaged by Defendant’s wrongful conduct and seeks relief
26
     for violation of the O.A.C., including actual and special damages, according to proof.
27
         64. As a result of Defendant’s acts and omissions in this regard, plaintiff has been
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 21
           Case: 1:20-cv-00266-CAB Doc #: 1 Filed: 02/06/20 22 of 25. PageID #: 22



1    required to incur legal expenses and hire attorneys in order to enforce plaintiff's rights and
2
     enforce the provisions of the law protecting access for persons with physical disabilities and
3
     prohibiting discrimination against persons with physical disabilities. Plaintiff therefore will seek
4
     recovery in this lawsuit for all reasonable attorneys’ fees and costs incurred if deemed the
5

6    prevailing party.

7           Wherefore, plaintiffs pray for relief and damages as hereinafter stated.
8
     O.R.C. 4112.16 NOTICE OF VIOLATION OF ACCESSIBILITY LAW
9
        65. Pursuant to O.R.C. 4112.16 Notice of Violation of Accessibility Law, prior to
10
     filing a civil action alleging violation of State of Ohio accessibility law, the alleged aggrieved
11

12   party may notify the owner, agent, or other responsible party, by personal service or by certified

13   mail, of alleged accessibility law violations.
14
        66. On January 6, 2020, WAGNER served upon Defendant’s statutory agent a Notice of
15
     Violation of Accessibility Law pursuant to O.R.C. 4112.16.
16
        67. Defendant’s statutory response deadline in which to serve WAGNER with its
17

18   response was January 28, 2020.

19      68. Defendant failed to serve a response upon WAGNER or his counsel within 15 days of
20
     receiving the O.R.C. 4112.16 Notice.
21
        69. Due to Defendant’s failure to respond in accordance with the statute, WAGNER
22
     may commence his lawsuit for violations of State of Ohio accessibility laws.
23

24      70. Due to Defendant’s failure to respond in accordance with the statute, WAGNER, if

25   deemed the prevailing party, shall recover reasonable attorney’s fees, in addition to any other
26
     remedies available to the plaintiff.
27
            Wherefore, Plaintiff RICHARD WAGNER prays for relief and damages as hereinafter
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 22
           Case: 1:20-cv-00266-CAB Doc #: 1 Filed: 02/06/20 23 of 25. PageID #: 23



1    stated.
2
     PRAYER:
3
               Wherefore, Plaintiff RICHARD WAGNER prays that this court grant relief and damages
4
     as follows:
5

6    I.        PRAYER FOR FIRST CAUSE OF ACTION FOR DENIAL OF ACCESS BY A
               PUBLIC ACCOMMODATION IN VIOLATION OF THE AMERICANS WITH
7              DISABILITIES ACT OF 1990 (42 U.S.C. §1 2101, et seq.)
8
               1.    For injunctive relief, compelling Defendant to make COMFORT INN SPLASH
9
     HARBOR hotel, readily accessible to and usable by individuals with disabilities; and to make
10
     reasonable modifications in policies, practice, eligibility criteria and procedures so as to afford
11

12   full access to the goods, services, facilities, privileges, advantages and accommodations being

13   offered.
14
               2.    For attorneys’ fees, litigation expenses and costs of suit, if plaintiff is deemed
15
     the prevailing party; and
16
               3.    For such other and further relief as the court may deem proper.
17

18   I.        PRAYER FOR SECOND CAUSE OF ACTION FOR DENIAL OF FULL AND
               EQUAL ACCESS IN VIOLATION OF OHIO REVISED CODE § 4112.02, et
19             seq.
20
               4.    For injunctive relief, compelling Defendant to make COMFORT INN SPLASH
21
     HARBOR hotel, readily accessible to and usable by individuals with disabilities, per state law.
22
               5.    General and compensatory damages according to proof;
23

24             6.    All damages for each day, from the inception of the filing of this complaint, on

25   which Defendant have failed to remove barriers which denied plaintiff and other persons with
26
     disabilities full and equal access.
27
               7.    Attorneys’ fees pursuant to Ohio Revised Code § 4112.99, if plaintiff is deemed
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 23
            Case: 1:20-cv-00266-CAB Doc #: 1 Filed: 02/06/20 24 of 25. PageID #: 24



1    the prevailing party;
2
             8.      Punitive damages, pursuant to Ohio Revised Code § 2315.21;
3
             9.      For all costs of suit;
4
             10.     Prejudgment interest pursuant to Ohio Revised Code 1343.03(A);
5

6            11.     Such other and further relief as the court may deem just and proper.

7    III.    PRAYER FOR THIRD CAUSE OF ACTION FOR DENIAL OF FULL AND
             EQUAL ACCESS IN VIOLATION OF OHIO ADMINISTRATIVE CODE §
8
             4101:1-11, et seq.
9
             12.     For injunctive relief, compelling Defendant to make COMFORT INN SPLASH
10
     HARBOR hotel readily accessible to and usable by individuals with disabilities, per state law.
11

12           13.     General and compensatory damages according to proof;

13           14.     All damages for each day, from the inception of the filing of this complaint, on
14
     which Defendant have failed to remove barriers which denied plaintiffs and other persons with
15
     disabilities full and equal access.
16
             15.     Attorneys’ fees pursuant to Ohio Revised Code § 4112.99, if plaintiff is deemed
17

18   the prevailing party;

19           16.     Punitive damages, pursuant to Ohio Revised Code § 2315.21;
20
             17.     For all costs of suit;
21
             18.     Prejudgment interest pursuant to Ohio Revised Code 1343.03(A);
22
             19.     Such other and further relief as the court may deem just and proper.
23

24                                            Respectfully submitted,

25                                            BLAKEMORE, MEEKER & BOWLER CO., L.P.A.
26                                            /s/ COLIN G. MEEKER
27
                                              COLIN G. MEEKER (Ohio Bar No. 0092980)
                                              495 Portage Lakes Dr.
28                                            Akron, Ohio 44319
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 24
          Case: 1:20-cv-00266-CAB Doc #: 1 Filed: 02/06/20 25 of 25. PageID #: 25



1                                   Telephone: (330) 253-3337
                                    Facsimile: (330) 253-4131
2
                                    cgm@bmblaw.com
3
                                    Attorney for Plaintiff RICHARD WAGNER
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 25
